           Case 1:20-cv-01415-RA Document 9 Filed 04/29/20 Page 1 of 2



                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 MOHAMED K. MANSARAY,                                              DATE FILED: 4-29-20

                             Plaintiff,

                        v.                                           20-CV-1415 (RA)

                                                                   ORDER OF SERVICE
 KROUS SECURITY SERVICE AND
 ROBINSON, Security Director,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

       Plaintiff, proceeding pro se and in forma pauperis, filed this action on February 18, 2020.

On February 21, 2020, the Court issued an Order of Service, directing the Clerk of Court to send

Plaintiff a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each

Defendant, and ordering Plaintiff to complete and return those forms to the Court within 30 days.

See Dkt. 5. The relevant documents were mailed to Plaintiff at his address, as listed on the docket,

on February 24, 2020. See Dkt. 6. Although Plaintiff filed a “Notice of Motion” on March 2,

2020, Dkt. 8, which the Court construes as a supplement to his complaint, there is no indication

that Plaintiff completed or returned the USM-285 forms to the Court or otherwise effected service

on Defendants.

       In light of Plaintiff’s pro se status, the Court will extend the time by which he must serve

Defendants. To allow Plaintiff to effect service on Defendants through the U.S. Marshals Service,

the Clerk of Court is instructed to fill out a USM-285 form for each Defendant. The Clerk of Court

is further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon these Defendants.
            Case 1:20-cv-01415-RA Document 9 Filed 04/29/20 Page 2 of 2



         Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

this action if Plaintiff fails to do so.

         Accordingly, the Clerk of Court is directed to mail a copy of this Order to Plaintiff, together

with another information package. The Clerk of Court is further instructed to complete the USM-

285 forms with the addresses for Defendants Krous Security Services and Director Robinson and

deliver to the U.S. Marshals Service all documents necessary to effect service.

SO ORDERED.

Dated:      April 29, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge




                                                       2
